Citation Nr: 0710027	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral fifth 
hammer toes.

2.  Entitlement to service connection for bilateral hallux 
valgus

3.  Entitlement to a disability rating in excess of 30 
percent for chloracne.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  By means of an August 2003 
rating decision the RO held that service connection was not 
warranted for bilateral fifth hammertoes and bilateral hallux 
valgus.  In March 2005, the RO held that service connection 
was warranted for chloracne and assigned a 30 percent 
disability rating.  

In June 2006, the veteran presented testimony during a video 
conference hearing before a Veterans Law Judge who is no 
longer with the Board of Veterans' Appeals.  In January 2007, 
the veteran was afforded an opportunity to have another 
hearing.  In February 2007, the veteran responded that he did 
not want an additional hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted in 
this case.  As an initial matter, the Board notes that during 
the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.

Additionally, a review of the record reveals that additional 
evidentiary development is required.  In December 2004, the 
veteran indicated that he was receiving disability benefits 
from the Social Security Administration (SSA).  The RO has 
not yet attempted to obtain the SSA disability 
determination(s) and the underlying medical records.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006); 
see also Tetro v. Gober, 14 Vet. App. 100, 110 (2000) 
(holding that VA has a duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists). 

The veteran alleges that his bilateral fifth hammer toes and 
bilateral hammer toes are attributable to his period of 
service.  Service medical records demonstrate treatment, in 
April 1971, for painful congenital overlapping fifth toes, 
bilaterally.  Service medical records are silent as to 
complaints or a diagnosis of bilateral hallux valgus.  Post-
service medical records are silent as to a diagnosis of 
hallux valgus until August 2001.   A review of the record, 
however, is unclear as to whether the veteran's bilateral 
hallux valgus is attributable to his bilateral overlapping 
fifth toes.  Accordingly, a remand is necessary in order to 
secure an opinion.  

With respect to the veteran's claim of entitlement to a 
disability rating in excess of 30 percent for his service-
connected chloracne, the Board finds that additional 
evidentiary development is necessary.  In March 2003, the 
veteran was afforded a VA examination.  He was diagnosed as 
having chloracne with both inflammatory and noninflammatory 
opponents affecting more than 40 percent of his face and neck 
area.  In accordance with these examination findings, his 
chloracne was rated as 30 percent disabling.  The veteran 
disagrees with the assigned disability evaluation and has 
alleged that his chloracne has worsened and required several 
surgeries since his last examination.  Thus, the RO should 
afford the veteran a new examination.  See 38 U.S.C.A. § 
5103A(d).

It is noted that the veteran is currently in receipt of the 
maximum schedular rating available under Diagnostic Code 
7829.  Diagnostic Code 7829, however, also provides the 
option of rating the condition as disfigurement of the head, 
face, or neck (under Diagnostic Code 7800), or as scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7829.  As noted, the veteran's chloracne 
affects his face and neck area.

Diagnostic Code 7800 provides for a rating of 50 percent for 
disfigurement of the head, face, and neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or with four or 
five characteristics of disfigurement.  An 80 percent rating 
is warranted for disfigurement of the head, face, and neck, 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or with six or more characteristics of 
disfigurement.  The eight characteristics of disfigurement, 
for purposes of evaluation of skin conditions under the 
amended version of § 4.118, are as follows:  (1) scar that is 
5 or more inches (13 or more cm.) in length; (2) scar that is 
at least one-quarter inch (0.6 cm.) wide at its widest part; 
(3) surface contour of scar that is elevated or depressed on 
palpation; (4) scar that is adherent to underlying tissue; 
(5) skin that is hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) abnormal skin texture 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin that is indurated and inflexible in an 
area exceeding six square inches (39 sq. cm.).  A note to the 
new version of Diagnostic Code 7800 further mandates taking 
into consideration unretouched color photographs when 
evaluating a skin condition under these disfigurement 
criteria. 

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact SSA and obtain 
a copy of any decision regarding the 
veteran's claim for disability benefits, 
as well as any medical records in its 
possession.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder must be made available 
to the examiner.  The VA examiner should 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
exhibits any bilateral fifth hammer toe 
disorder which was caused or worsened by 
his period of service.  

Additionally, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any hallux valgus 
is either related to the veteran's period 
of service or had its onset during his 
period of military service.  The examiner 
should also address whether any hallux 
valgus is related to his bilateral fifth 
hammer toes.  The report of examination 
should include a complete rationale for 
all opinions rendered.

4.  The veteran should be scheduled for 
a VA dermatological examination to 
ascertain the current severity of his 
service-connected chloracne.  

5.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


